UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 14-7535


JIMMY REID,

                 Petitioner - Appellant,

          v.

DONALD MOBLEY,

                 Respondent - Appellee.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Thomas D. Schroeder,
District Judge. (1:14-cv-00029-TDS-LPA)


Submitted:    March 31, 2015                 Decided:   April 16, 2015


Before NIEMEYER, MOTZ, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jimmy Reid, Appellant Pro Se. Clarence Joe DelForge, III, NORTH
CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jimmy     Reid    seeks    to     appeal    the     district    court’s      order

denying relief on his 28 U.S.C. § 2254 (2012) petition.                               The

order is not appealable unless a circuit justice or judge issues

a    certificate        of    appealability.          28   U.S.C.     § 2253(c)(1)(A)

(2012).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                  When the district court denies

relief    on    the     merits,   a    prisoner     satisfies       this   standard    by

demonstrating         that     reasonable       jurists     would     find   that     the

district       court’s       assessment    of   the    constitutional        claims    is

debatable      or     wrong.      Slack    v.     McDaniel,    529 U.S. 473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                        Slack, 529 U.S.

at 484-85.

       We have independently reviewed the record and conclude that

Reid has not made the requisite showing.                      Accordingly, we deny

leave to proceed in forma pauperis, deny Reid’s motion for leave

to   conduct     discovery,       deny    his     motion    for   a   certificate      of

appealability, and dismiss the appeal.                      We dispense with oral

argument because the facts and legal contentions are adequately

                                            2
presented in the materials before this court and argument would

not aid the decisional process.

                                                      DISMISSED




                                  3